Citation Nr: 1734671	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1987 to March 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claim has been reframed to encompass any other relevant psychiatric diagnoses of record.  

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the Milwaukee, Wisconsin RO.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran has a diagnosis of recurrent major depressive disorder that is attributable to service.



CONCLUSION OF LAW

Service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision grants the benefit sought, the Board finds no need to discuss VA's duties to assist or notify in this appeal.  This appeal grants service connection for present psychiatric symptoms attributable to current diagnosed disability.  Although cognizant that this decision does not grant service connection for PTSD, as there is no confirmed diagnosis, this decision, again, grants for present symptoms.  As on this record there is no indication that the Veteran will not be compensated for present functional impairment due to psychiatric disability, the Board finds this a complete grant.  

Further as to PTSD diagnosis, the Veteran's private psychologist refers to PTSD symptoms but did not provide a confirmed diagnosis of PTSD.  

In this appeal, VA examinations,  all by the same examiner, were provided in October 2010, March 2011, and April 2013.  Based on reported history upon entrance in service, the examiner found that the Veteran's depression pre-existed service and this has been a significant basis for the denials of service connection.  As no psychiatric disability was diagnosed upon entrance into service, the Veteran was presumed to be sound upon entrance and there is no indication of clear and unmistakable evidence to counter this finding.  As noted by the examiner, the Veteran did not receive psychiatric treatment prior to service.  

In contrast, the Veteran was seen during service for depressive symptoms and was diagnosed in January 1989 with "possible situational depression."  Although PTSD has not been diagnosed, the RO has conceded a stressor during service related to abuse by the Veteran's then husband and divorce during service.  In the March 2011 VA examination, the examiner remarked that there was "very minimal level of symptoms at this time that can be linked to [this] verified stressor."  Under VA law and regulations, it is not required that the in-service event be the only cause; the Board finds this statement from the examiner to support service connection.  

Further, the Veteran has submitted statements from a private treating psychologist.  Although these letters from the psychologist do not provide a clear, direct opinion, the overall import of the letters clearly support a finding that the Veteran's current symptoms are at least in part due to events of the Veteran's active service. 

In consideration of the above and the Veteran's testimony regarding the continuity from the time of service to the present, the Board finds that service connection is warranted.


ORDER

Entitlement to service connection for a psychiatric disability is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


